t c memo united_states tax_court thomas k and bille j scallen petitioners v commissioner of internal revenue respondent docket no filed date saul a bernick and neal j shapiro for petitioners david l zoss for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner thomas k scallen’s federal income taxes for and respectively respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners thomas k scallen’s and bille j scallen’s federal income taxes - - for and respectively ’ the parties filed a joint motion to sever the issue relating to bille j scallen’s joint_and_several_liability which we granted after concessions ’ the only issue for decision is whether certain debts formerly owing to petitioner were business bad_debts for purposes of sec_166 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in minneapolis minnesota ‘petitioner bille j scallen is a party to this case by reason of the fact she filed joint federal_income_tax returns with thomas k scallen for tax years and references to petitioner are to thomas k scallen petitioners concede that a certain magazine publishing company inc debt is an s-corporation item and not a trade_or_business bad_debt petitioners concede that a certain stephen scallen debt is a nonbusiness_bad_debt petitioners concede certain schedule e income adjustments of dollar_figure and dollar_figure for and respectively and the parties agree that if the court sustains respondent’s determinations then the correct amount of petitioner’s allowable itemized_deduction for interest_expense is dollar_figure instead of dollar_figure as determined in the notice_of_deficiency respondent concedes the issue relating to his determination of unreported investment_interest income of dollar_figure dollar_figure and dollar_figure in and respectively 7unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax years at issue all rule references are to the tax_court rules_of_practice and procedure petitioner is an experienced businessman a producer a radio personality and a lawyer petitioner received a bachelor of arts degree and a law degree from denver university he worked years as an assistant attorney_general for the state of minnesota acting as a trial lawyer for the minnesota highway department he also worked for year in the mid-1950s as counsel to the judiciary committee of the minnesota state senate from to petitioner practiced law full time and he thereafter practiced law part time after petitioner spent approximately percent of his time working on his own business deals and as an employee of various companies in petitioner became president of the bank of minneapolis a downtown retail bank in minneapolis this bank was a small bank and each of its officers including petitioner was a loan officer petitioner acted as a loan officer for about or years and as a loan officer he evaluated creditworthiness the character of the borrower the cashflow of the business the market_value of the borrower’s collateral and things like that petitioner was also president of the lake city state bank in lake city minnesota international broadcasting corporation ibc petitioner incorporated international broadcasting corporation ibc in date ibc was a publicly held company and its stock was traded on the nasdaq national stock q4e- exchange ibc’s corporate office was located pincite ids tower which was also petitioner’s office address petitioner was a shareholder director and the chief_executive_officer of ibc from date to date he was its president from to petitioner spent at least percent of his time operating ibc petitioner received wages from ibc and or its subsidiaries for each of the years to petitioner’s personal financial statements report the following number of ibc shares owned by petitioner and their value date number of shares value big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in the mid-1980s business and ktab tv which was financed with a loan from marine midland bank of new york petitioner was to receive percent or dollar_figure as a guaranty fee in abilene in petitioner received wages of dollar_figure and dollar_figure respectively dollar_figure dollar_figure dollar_figure and dollar_figure in ibc decided to go into the entertainment it bought the cbs television affiliate ibc paid dollar_figure million for ktab tv the bank required petitioner to guarantee this loan dollar_figure - from ibc for his guaranty ibc sold ktab tv years later for about dollar_figure million on date petitioner executed a guaranty agreement in favor of certain banks with respect to loans of dollar_figure million to ibc the banks were represented by national westminster bank usa natwest as agent the loans were made in connection with ibc’s acquisitions of the harlem globetrotters and the ice capades inc the guaranty agreement states that it is in the best interests of the undersigned ie petitioner that the borrower which is directly owned in part by the undersigned be able to obtain the loans provided for in the loan agreement the minutes of the special meeting of the board_of directors of ibc held on date describe the circumstances of the guaranty by petitioner and authorize payment of a guaranty fee the board then held a lengthy and detailed discussion of compensation_for thomas k scallen president of the corporation the board noted mr scallen had personally guaranteed the corporation’s dollar_figure obligation to national westminster bank usa natwest incurred in the acquisition of the harlem globetrotters and ice capades and recognized that the duties and responsibilities had greatly increased as a direct result of these acquisitions the importance of mr scallen to the success of the corporation has been indicated by the request for key man insurance by natwest the directors determined -petitioner coproduced and directed the ice capades he traveled with the show and was actually on the ice floor with the performers during production petitioner’s son thomas m scallen operated the harlem globetrotters that his activity and direction are absolutely essential to the success of this corporation upon motion duly made and seconded thomas k scallen recused himself the following preambles and resolutions were adopted whereas it is highly advantageous to this corporation to assure the continued employment of thomas k scallen as its president because of his vast business experience and expertise in corporate governance whereas the president has not been compensated for his personal guaranty of the obligation to natwest which guaranty now continues until the guaranteed obligation is satisfied and these actions were not within the scope of his employment agreement with the company now therefore be it resolved that any other director of the corporation is hereby authorized and directed on behalf of this corporation to execute an amendment to the schedule of compensation attached to the executive employment agreement between the corporation and thomas k scallen dated date increasing the annual salary of thomas k scallen to dollar_figure effective as at date further resolved that in consideration of the extension of his personal guaranty as aforesaid the reasonable value of which in the opinion of the board_of directors other than thomas k scallen is at least equal to the amount of dollar_figure thomas k scallen is hereby entitled to receive as and for compensation_for the extension of such guaranty the sum of dollar_figure further resolved that any vice president of this company is hereby authorized and directed to execute and deliver to thomas k scallen a check in the amount of dollar_figure in full consideration of the extension of said guaranty upon obtaining the consent of natwest to such payment at some point in or about natwest made loans to ibc in the aggregate principal_amount of dollar_figure million on date petitioner guaranteed up to dollar_figure million of those loans the guaranty states that it is in the best interests of the undersigned ie petitioner that the borrower which is directly owned in part by the undersigned be able to obtain the loans provided for in the loan agreement the board_of directors for ibc determined that dollar_figure was a reasonable fee for petitioner’s guaranty and authorized the payment of that amount to petitioner on date ibc amusement rides inc executed a term note of dollar_figure million in favor of fantasy rides inc pursuant to a purchase agreement by and among a number of parties including ibc and charles r wood one of ibc’s directors ’ on date petitioner and ibc executed a guaranty in favor of fantasy ‘ibc amusement rides inc was a wholly owned subsidiary of ibc 'the purchase agreement and note related to the acquisition of charles r wood’s interests in great escape and fantasy island --- - rides inc with respect to the term note mr wood required petitioner’s guaranty as a condition_precedent to his acceptance of the note from ibc amusement rides inc petitioner reluctantly agreed to this guaranty in order to close the purchase agreement and in recognition that the acquisition transaction was in jeopardy without his guaranty a resolution by ibc’s board_of directors describes the circumstances of the guaranty and authorizes a guaranty fee be paid to petitioner in date at the time the acquisition of mr wood’s interests in great escape and fantasy island were in the final stage of negotiation natwest requested that mr wood’s three-year promissory note be subordinated in all respects to the obligation of the company to natwest mr wood when advised of this request declined to complete the transaction unless he received adequate security for the dollar_figure obligation of the company and that adequate security in hiss opinion was the personal guarantee of thomas k scallen who was reluctant to provide the guarantee however in recognition that the transaction was in jeopardy thomas k scallen agreed to provide the guarantee the directors discussed possible alternative financing to the guarantee or payment to mr wood in order to determine the appropriateness of fees mr denis a mola discussed the approach of an investment banker including comparisons to bridge loans which would normally require points over the life of the loan taking into consideration periodicity mr mola further advised that to obtain such a bridge loan would have required the company give a substantial equity call on the company the directors discussed the lack of security or the subordination and the availability of potential alternatives for mr thomas k scallen’s personal guarantee the timing of the granting of the guarantee the reluctance of mr wood to go forward with the transaction unless the guarantee was provided the comparison to the bridge loans and the requirement to give up equity to provide it after further discussion mr lawrence beasley moved and mr --- - george k hagglund seconded mr charles r wood and mr thomas k scallen abstaining the following resolutions were adopted now therefore be it resolved that in consideration of the extension of his personal guaranty of the obligation of the company to charles wood the reasonable value of which in the opinion of the board_of directors other than thomas k scallen and charles wood is at least equal to the amount of dollar_figure the compensation_for the extension of such guaranty in the amount of dollar_figure is hereby ratified and confirmed in petitioner guaranteed a loan of dollar_figure million from natwest to ibc the board_of directors for ibc authorized a guaranty fee of percent dollar_figure be paid to petitioner on date petitioner executed a guaranty in favor of natwest with respect to a dollar_figure million loan made by natwest and other banks to ibc the guaranty states that the guarantor ie petitioner is a shareholder of the borrower and will derive benefits both directly and indirectly by virtue of the loans being made to the borrower ibc paid to petitioner loan guaranty fees of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively for the various guaranties discussed above western media group corp wmg western media group corp wmg formerly known as ionic controls inc was incorporated in wmg was a publicly held company and its stock was traded in the over-the-counter market wmg owned a library of recordings it was involved in oil_and_gas activities and it operated an iron and steel company wmg’s principal corporate office and records were also located pincite ids center petitioner was a shareholder officer and director of wmg petitioner acquired an interest in wmg in and at all times relevant he held percent of its issued and outstanding shares petitioner’s personal financial statements report the following number of shares petitioner owned and their value in date number of shares value big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number services from wmg during petitioner did not receive wages or other compensation_for wmg’s oil_and_gas assets were nearly exhausted its iron and steel company commenced a bankruptcy proceeding sat the annual meeting of its shareholders on nov tonic controls wmg changed its name to western media group wmg was contemplating a public offering to facilitate its entry into new areas of business ie it was considering publishing and broadcasting radio and television activities wmg decided to acquire an am radio station kxdc-am in monterey california and an fm radio station kxdc-fm in carmel california for an aggregate cost of dollar_figure million the acquisition of kxdc was proposed to petitioner by william retzlaff who informed petitioner that wmg required a bridge loan in order to purchase kxdc petitioner and wmg expected that any loans made by petitioner would be repaid from the proceeds of a public offering petitioner made a very extensive examination of kxdc he had a consulting engineer and he met with a reputable sales manager who agreed to work as general manager of kxdc he also met with certain media people advertisers and radio station operators in the monterey area to confirm the value of the property and the marketplace he determined that the value of kxdc was dollar_figure million to facilitate wmg’s acquisition of kxdc petitioner entered into a loan agreement with natwest on date the agreement called for a loan or loans of up to dollar_figure million due on the earlier of date or the sale of million units of wmg ina public offering petitioner entered into a contemporaneous agreement with wmg in which he agreed to lend wmg up to the aggregate principal sum of dollar_figure million this loan agreement extended over the same time period as the agreement with natwest in connection with the loan agreement wmg executed a note in favor of petitioner the loan agreement between petitioner and natwest and the loan agreement between petitioner and wmg provided for the same interest rates ’ the loan agreement with natwest provided that petitioner would pay natwest a commitment fee as defined in the agreement’ and a facility fee of percent the agreement with wmg meanwhile provided that wmg would pay petitioner a nonrefundable commitment fee of percent dollar_figure wmg’s obligation to petitioner was the subject of a security_agreement which petitioner perfected by filing a financing statement with the secretary of state’s office for the state of california the security_agreement provided petitioner a security_interest in all the assets of wmg including its corporate office am and fm transmitters studios and call letters in accordance with his loan agreement with natwest petitioner executed an assignment wmg’s note provided that the interest rate on the loan from petitioner to wmg was equal to the rate set forth in the loan agreement payable by scallen to national westminster bank usa the loan agreement provided for a commitment fee ona guarterly basis in arrears equal to one-half of percent per annum of the daily average amount of the unused loan commitment from date until the natwest commitment was terminated or the commitment termination_date as defined in the agreement - - document and then assigned the wmg note and other collateral to natwest in petitioner borrowed dollar_figure million and dollar_figure separately under the natwest loan agreement which amounts he in turn lent to wmg pursuant to his loan agreement with that company petitioner advanced additional funds to wmg in which petitioner represents totaled dollar_figure petitioner made additional advances to wmg of dollar_figure dollar_figure dollar_figure in and respectively in and century park pictures corp cppc t made loans to wmg in petitioner made payments of dollar_figure to cppc on the notes issued by wmg and he treated those payments as additional advances to wmg wmg made payments of dollar_figure dollar_figure dollar_figure and dollar_figure to petitioner in and respectively those amounts were applied to reduce the principal balance then owing from wmg to petitioner wmg accrued interest_expense on its note to petitioner in and petitioner reported the receipt of dollar_figure interest_income from wmg on schedule b interest and ordinary dividends of his federal_income_tax return petitioner did not report any interest_income from wmg in or ibc held a minority interest in century park pictures corp cppc petitioner also owned stock in cppc following the purchase of kxdc the business started going downhill the sales people whom mr retzlaff brought to the station were trading station time for personal items and the station manager fell in love with a greek fisherman and moved to greece without telling wmg further mr retzlaff had represented that there was an underwriter who was going to sell wmg’s stock in the public offering however this representation was false wmg incurred a loss from continuing operations of dollar_figure in and it had a negative net_worth of dollar_figure wmg incurred an additional loss of dollar_figure in in or about this time petitioner repaid the dollar_figure million loan from natwest with proceeds from the sale of another business in which he had an interest in early petitioner determined that wmg would not be able to repay the loan proceeds received from petitioner and that it was necessary to sell wmg’s radio stations to realize their remaining value in date petitioner and wmg agreed to rescind wmg’s obligation to petitioner for the 10-percent commitment fee the letter from petitioner to the board_of directors of wmg rescinding the commitment fee agreement states this confirms my offer and your acceptance to rescind effective date the agreement to pay a commitment fee of dollar_figure to me in consideration of my obtaining a bridge loan and operating loan to western media group corporation at the time of acquisition of kxdc-am fm i no longer am obligated to national westminster bank usa the bank as change_of circumstance subrogates me to the bank’s position - accordingly i will be receiving interest at the contract rate during the term of the loan and the purpose for the commitment fee has been mitigated in addition i agreed to extend the term of the loan to date or upon the successful completion of the current public offering whichever is first on date an unrelated party later incorporated as the joaquin financial group inc joaquin made an offer to purchase the kxdc-am and kxdc-fm radio stations from wmg for dollar_figure million on date wmg and joaquin closed on the purchase joaquin paid wmg dollar_figure cash for part of the purchase_price and issued a promissory note of dollar_figure for the remainder wmg assigned the joaquin note to petitioner in petitioner applied the joaquin note to reduce the principal balance which wmg owed him joaquin defaulted on its obligation and on date petitioner sent a notice of default to joaquin in petitioner received a final receivership distribution of dollar_figure with respect to joagquin’s note in addition to the promissory note executed by wmg for up to dollar_figure million wmg executed other promissory notes in favor of petitioner date amount interest rate due dollar_figure demand big_number demand big_number demand big_number demand big_number demand big_number demand big_number demand big_number demand big_number demand -- - not all petitioner’s loans and advances to wmg were the subject of promissory notes medical investment corporation medicor in the early 1960s petitioner formed a company called medical investment corp medicor which was in the business of leasing medical equipment to doctors petitioner was the chief_executive_officer of this company medicor bought the olmstead county bank located in rochester minnesota the purchase of the bank was financed with a loan from the first national bank of st paul petitioner endorsed the note issued to first national bank which made him liable as a principal petitioner began as the senior vice president of the olmstead county bank and he later became the acting executive officer and chief loan officer in the early 1970s medicor changed its corporate purpose and it acquired the shipstead and johnson’s ice follies it also owned northwest sports entertainment northwest which in turn owned the western hockey league franchise of the vancouver canucks in date northwest purchased a dollar_figure million certificate of deposit from the bank of the south pacific and trust co ltd south pacific a wholly owned bahamian company in an annual report to the securities_and_exchange_commission medicor reported owning percent of the voting_securities of northwest of medicor south pacific then lent dollar_figure million to medicor medicor also received dollar_figure in intercompany advances from a subsidiary of northwest on date capozzi enterprises ltd lent dollar_figure to medicor so that medicor could redeem the certificate of deposit and repay the intercompany advances and related expenses in an annual report submitted to the securities_and_exchange_commission medicor reported the registrant medicor by agreement dated date borrowed dollar_figure canadian funds from the bank of british columbia vancouver british columbia and concurrently therewith repaid a loan made june by capozzi enterprises ltd vancouver british columbia to the registrant in the amount of dollar_figure u s funds and dollar_figure canadian funds the proceeds of that loan date were used to repay certain indebtedness of the registrant’s wholly-owned subsidiary the bank of the south pacific and trust co ltd to northwest sports enterprises ltd in the amount of approximately dollar_figure and the repayment of additional indebtedness of the registrant to northwest in the amount of approximately dollar_figure these debts were both guaranteed by the registrant and its president t k scallen emphasis added the record does not show whether petitioner guaranteed the capozzi loan or whether he received any fees for the guaranties that he made with respect to the above transactions in petitioner lent dollar_figure to medicor he received as collateral all the outstanding_stock of south pacific which had a value of approximately dollar_figure and a subordinated position in other investments of dollar_figure -- - accounting and tax_return preparation petitioner borrowed funds to finance the loans that he made to wmg and other companies in which he held an interest those funds were borrowed from various credit card companies with whom petitioner had lines of credit ’ after depositing the proceeds from those borrowings petitioner used his personal checking account to advance funds to wmg and other entities petitioner made monthly payments generally the minimum amount due to the credit card companies the monthly payments covered interest kelly posthumus was an accountant employed by ibc she maintained petitioner’s personal checking account records wrote checks to pay his bills prepared schedules of his loans to companies and prepared yearend schedules and summaries for petitioner’s tax accountants every time petitioner made a loan to a company ms posthumus recorded it on a schedule set_aside for that particular company each loan was separated by date check number and amount on the schedule at the end of each year ms posthumus would review petitioner’s credit card and credit line statements and prepare a schedule of petitioner’s interest_expense for the year to give to petitioner’s tax accountants the yearend schedules and summaries were also prepared from check registers of petitioner’s checking accounts the credit card accounts from which petitioner obtained funds to make loans to wmg had high interest rates perhaps as high as percent ms posthumus did not keep track of the interest rates applicable to the loans that petitioner made and she was not personally aware whether anyone for petitioner sent periodic statements to the debtor companies that he lent money petitioner did not keep or maintain records reflecting the accrued interest that wmg owed him petitioner hired mcgladrey and pullen l l p to do his personal and business accounting and to prepare his tax returns beginning in the 1980s through petitioner’s tax returns were prepared from the schedules prepared by ms posthumus mcgladrey and pullen also did accounting work for wmg and it prepared amortization schedules and maintained records for the accrued interest wmg owed petitioner an employee of mcgladrey and pullen james estes a c p a assisted petitioner in his tax_return preparation and planning petitioner met with mr estes in date to discuss his income and deductions for among the items discussed were petitioner’s loans to wmg which he at that time did not anticipate as being collectible and the impact the loans would have on his taxes a memorandum prepared by mr estes from that meeting states it is desired to claim a loss with respect to the uncollectible notes in in addition it is desired to claim the loss as an ordinary_loss - - petitioner’s federal_income_tax returns for and included a schedule c profit or loss from business or profession for each year relating to t scallen presents described as an entertainment activity on line of petitioner’s form_1040 u s individual_income_tax_return for and on line of his form sec_1040 for and he reported the loan guaranty fees that he received from ibc in petitioner’s income_tax returns those years as other income for years subsequent to did not include schedules c for the t scallen presents entertainment activity instead the returns for contained a schedule c for an unnamed business activity described as lending financing on his returns for those years petitioner did not claim deductions for any expenses relating to his receipt of loan guaranty fees from ibc or any other party the returns for each included a mpetitioner’s tax returns for listed his occupation as executive mr estes who prepared petitioner’s tax returns for those years testified that the decision to report the guaranty fee income on line sec_21 or sec_22 would have been made by either myself or one of the persons involved in the preparation of the return mr estes testified that this was done as a matter of convenience and that it had no affect on the calculation of petitioner’s tax_liability whether the items were reported on schedules c or line sec_21 or sec_22 ‘petitioner reported the guaranty fee that he received in from ibc on schedule c profit or loss from business or profession of his form_1040 u s individual_income_tax_return for that year --- - disclosure statement that stated petitioner was engaged ina trade_or_business which consisted of the extension of loan guaranties in exchange for fees and making loans in anticipation of a high rate of return in the form of interest_income in respect of those loans on the returns for petitioner claimed the following bad_debt deductions relating to his loans to wmg on his schedules c for those respective tax years tax_year wmg dollar_figure big_number big_number big_number in the notices of deficiency issued to petitioner s respondent determined that petitioner’s lending and financing activities for did not constitute a trade_or_business respondent determined that the bad_debt amounts should have been reported as nonbusiness bad_debts on schedule d capital_gains_and_losses of petitioner’s returns for those years ’ ‘petitioner filed form sec_1045 application_for tentative refund in which he sought to carry back net operating losses from and to each of those claimed carrybacks was disallowed by respondent in the notice_of_deficiency for petitioners filed a form 1040x amended u s individual_income_tax_return for in which they claimed an additional net_operating_loss and petitioner filed a form 1040x for in which he claimed a net_operating_loss_carryback from respondent did not allow those claims and he did not include them in the notices of deficiency for and petitioner also claims that he incurred a net schedule c loss of dollar_figure for attributable to a lending financing business continued - opinion sec_166 allows as a deduction any debt which becomes worthless within the taxable_year however sec_166 is not applicable to any nonbusiness_debt and where any nonbusiness_debt becomes worthless within the taxable_year the loss resulting therefrom shall be considered a loss from the sale_or_exchange of a capital_asset held for not more than year sec_166 a nonbusiness_debt means a debt other than a debt created or acquired as the case may be in connection with a trade_or_business of the taxpayer or a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business sec_166 business bad_debts generally include payments of principal or interest made by a taxpayer in discharge of part or all of his obligation under a guaranty agreement entered into in the course of a trade_or_business of the taxpayer sec_1_166-9 income_tax regs the burden is on the taxpayer to show his entitlement to a business_bad_debt deduction rule a 983_f2d_997 continued and a net_operating_loss of dollar_figure for for which he is entitled to net_operating_loss_carryback deductions in and or or to net_operating_loss carryforward deductions for years subsequent to ‘spetitioners do not argue the applicability of sec_7491 and the record does not otherwise show whether the examination was commenced after the effective date of that code section we find sec_7491 is not applicable to this case - - 10th cir the question whether a debt is a business or nonbusiness_debt is one of fact and it depends upon whether the debt is proximately related to a trade_or_business of the taxpayer 61_tc_318 sec_1_166-5 income_tax regs respondent determined that petitioner was not engaged in the trade_or_business of lending or financing as he claimed on his federal_income_tax returns for petitioner contends on the other hand that he has a long history of making loans and guaranties that together shows that he was involved in the trade_or_business of making loans and guaranties to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 see also 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_166 is applicable only to the exceptional situations in which the taxpayer’s activities in making loans have been regarded as so extensive and continuous as to elevate that activity to the status of a separate business imel v commissioner supra pincite in determining whether the taxpayer is in the trade_or_business of lending money we consider the total number of loans made the time period over which - the loans were made the adequacy and nature of the taxpayer’s records whether the loan activities were kept separate and apart from the taxpayer’s other activities whether the taxpayer sought out the lending business and the amount of time and effort expended in the lending activity and the relationship between the taxpayer and his debtors 375_f2d_36 5th cir serot v commissioner tcmemo_1994_532 affd without published opinion 74_f3d_1227 3d cir petitioner argues that he was in the trade_or_business of making loans and guaranties he relies on the following summary of guaranties and loans that petitioner claims he made guaranties petitioner made year debtor amount of guaranties guaranty fee ibc dollar_figure dollar_figure ibc big_number big_number ibc big_number big_number ibc amusement rides inc big_number big_number ibc big_number big_number total big_number big_number loans petitioner made year debtor amount of loans number of loans ibc dollar_figure wmg big_number wmg 1big_number wmg wmg big_number wmg big_number total big_number ‘respondent points out that this amount includes dollar_figure which petitioner paid to natwest in in respect of his personal obligation to natwest - - petitioner also claims to have paid six items of wmg expense totaling dollar_figure in the total of the loans listed above is actually dollar_figure respondent contends that petitioner’s return treatment for the lending and financing activity in is inconsistent with his return treatment for that activity during prior tax years therefore evidence of the prior tax years is irrelevant and we should only consider those loans and guaranties which occurred in we disagree petitioner’s loans and guaranties during prior tax years are relevant in determining whether he was in the trade_or_business of making loans and guaranties we do not agree with respondent that petitioner’s failure to list lending or financing as his trade_or_business on returns for tax years prior to or his failure to report guaranty fees on a schedule c forecloses petitioner’s reliance on loans and guaranties that he made during those prior years indeed reporting an activity on schedule c is indicative of a trade_or_business however petitioner’s failure to so report his income from lending activities on schedule c is not conclusive of the absence of a trade_or_business this is particularly true when as here the return was prepared by a cpa ruppel v commissioner tcmemo_1987_248 respondent argues that petitioner’s failure to report the ibc guaranty fees received in and as schedule c income from a lending and financing trade_or_business was factually inconsistent with the mandate of sec_6011 - - nevertheless we should point out that our holding in this respect should not be read to suggest that petitioner’s failure to report a trade_or_business on schedule c for the prior years is irrelevant in that regard a taxpayer’s listing of his occupation as an executive on his tax returns and his failure_to_file a schedule c in connection with a purported trade_or_business are factors that indicate that the taxpayer is not in the trade_or_business of lending money estate of bounds v commissioner tcmemo_1983_526 thus although petitioner’s failure to report a trade_or_business on schedule c in the prior years is not conclusive we weigh this factor with other factors in determining whether petitioner was in the trade_or_business of making loans and guaranties ’ after considering the loans and guaranties for the prior years and for the years at issue we cannot conclude that petitioner was engaged in any such trade_or_business respondent also alleges that petitioner’s activities prior to are irrelevant in that they have no apparent factual nexus with his activities in the years at issue and are not probative whether he was engaged in a trade_or_business in we cannot agree each of the activities in this case involved loans and guaranties made to or made with respect to a company in which petitioner held an interest moreover we cannot agree that a factual nexus is required amongst the individual transactions that together establish a trade_or_business indeed as petitioner points out the more extensive the loans more numerous borrowers and longer time interval when loans are made the stronger the argument for a trade_or_business -- p7 - petitioner did not advertise for customers in the course of his lending and financing activities there is no evidence of record that he held a reputation in the community as a lender or as a guarantor as part of his lending and financing activities petitioner lent money only to companies in which he held an interest he guaranteed loans only with respect to those same companies petitioner points to no loans or guaranties involving unrelated parties or parties with whom he had no direct ' petitioner did not actively pursue involvement as an investor ’ loan or guaranty opportunities with respect to either the general_public or within his community of companies petitioner made loans or guaranties when the need arose with respect to one of his companies petitioner devoted most of his time to ibc and his other activities he has not shown that he devoted any significant time to wmg and he was not paid for any of his services thereto the record does show a long history from the 1960s to the 1990s of loans and guaranties petitioner made to companies in which he held an interest however that history is broken and sporadic and it certainly is by no means continuous see united_states v henderson f 2d pincite lending activities confined to corporations in which the taxpayer has an interest generally do not give rise to a trade_or_business of making loans 66_tc_652 ndollar_figure affd 601_f2d_734 5th cir - - petitioner had no employees for the activity other than those employed in the ids tower office he included the wages or compensation_for those employees as part of his general office overhead none of those expenses were reflected on his personal tax returns or on the schedules c petitioner did not engage on any consistent basis in the type of formal activities that one might associate with a lending and financing trade_or_business it would have been impossible to perceive his lending and financing activities as a trade_or_business separate from his personal or his companies’ affairs moreover the testimony of ms posthumus and the testimony of petitioner indicate that petitioner maintained none of the records that would show the profits actually earned or which might be expected to be earned on loans from petitioner to his companies to that extent respondent describes petitioner’s records as anemic and he contends that petitioner had no means of determining whether he was re-loaning borrowed funds at positive or profitable interest rate spreads or at negative or unprofitable interest rate spreads given the record before us we agree with respondent petitioner contends that the most important test in determining whether he is engaged in the trade_or_business of making loans and guaranties is the extent of the activity ie the number of loans and guaranties and the respective - - amounts petitioner claims that other courts have determined that taxpayers were in the trade_or_business with a volume less than shown by thomas scallen citing 148_fsupp_880 d ariz loans totaling dollar_figure over years serot v commissioner tcmemo_1994_532 dollar_figure in loans over a 9-year period ruppel v commissioner tcmemo_1987_248 dollar_figure in loans over years minkoff v commissioner tcmemo_1956_269 dollar_figure in loans over years however petitioner has overemphasized the role that the number of loans and for that matter the number of guaranties play in determining whether there exists a trade_or_business we agree that the volume of activity eg lending and making guaranties is indicative of a trade_or_business however that factor alone does not establish a trade_or_business petitioner borrowed funds from credit card companies at high interest rates and then lent those same funds to his companies there is no evidence that petitioner used any of his personal funds to make these various loans and there is no evidence that petitioner was able to obtain or expected to obtain any differential between the interest on loans from the credit card companies to petitioner and the interest on loans from petitioner to companies in which he had an interest we cannot conclude -for example in ruppel v commissioner tcmemo_1987_ a case petitioner relies upon the taxpayer borrowed money continued -- - that petitioner engaged in these lending transactions to earn a profit from the interest on the loans we cannot conclude that the numerous loans over the course of years were part of any trade_or_business of petitioner with respect to ibc petitioner claims that he made separate loans or advances totaling dollar_figure to ibc between petitioner testified that those loans were made whenever ibc was short of money and they needed help and that he got interest on these loans petitioner relies on a handwritten schedule entitled loans from t k scallen to ibc checks written to ibc by tks which lists the dates of the purported loans their amounts and the check numbers for the loans the record otherwise does not show the circumstances of the loans to ibc and we have no reasonable basis for concluding whether those loans represented bona_fide indebtedness from where petitioner obtained the funds advanced to ibc and whether petitioner expected to earn a profit from the interest on those loans with respect to the many advances made to wmg in petitioner claims that those advances should be considered loans made as part of his claimed lending and financing business continued to fund his lending activities at a lower interest rate than his customers and he could earn a profit from the interest rate he charged in excess of what he paid moreover in that case the taxpayer maintained amortization schedules containing interest rates and the number of payments was printed and distributed to the borrowers none of those factss are apparent herein --- - however the circumstances under which those advances were made show otherwise soon after wmg purchased the am and fm radio stations those activities went downhill after petitioner realized that wmg was unlikely to be capable of repaying the dollar_figure million he lent it in he continued to advance funds to wmg to keep the company going and to protect the value of his collateral petitioner testified q now when in did you determine that wmg was not going to be able to repay you a i’m not sure of the date it was just a continuing deteriorating situation q and as i understand your testimony the funds that you continued to advance to western media after that point were to try and preserve what value was there in the radio station a x x what i was trying to say and perhaps didn’t say it very well is that if the station goes dark and off the air it has no value the value is the license and the format and the continuing broadcast and that’s what i was trying to preserve q i understand that but at that point the advances you made after you determined that the loan wasn’t going to be repaid was to protect what value there was there it was not to make interest_income a absolutely given petitioner’s testimony and the circumstances which gave rise to the advances we cannot agree that those advances were made for the opportunity of earning high returns on interest - - income as petitioner claimed in the disclosure statements attached to his returns for petitioner could not have reasonably expected repayment on those advances and any expectation of a profit would have been imaginary especially considering the high rates of interest which attached to petitioner’s borrowing of the funds advanced the advances were made for the sole purpose of protecting petitioner’s original loan of dollar_figure million that loan and the commitment fee do not establish a trade_or_business of making loans and guaranties the loan from natwest to petitioner and the loan from petitioner to wmg had the same interest rates petitioner could not have earned or expected to earn a profit on that series of loans as petitioner suggests he was acting as a mere conduit between natwest and wmg because wmg was to cover all the principal interest and fees that petitioner might incur with respect to natwest thus in substance the series of loans resembles a typical guaranty arrangement and the commitment fee that petitioner was to receive from wmg resembles a typical guaranty fee the only possible business reason we find on the record for petitioner in making this loan commitment was the opportunity of receiving the commitment fee however similar to petitioner’s other guaranty arrangements it appears this fee was a mere afterthought further the rescission of the commitment fee that petitioner offered and which wmg accepted suggests that - - this fee may have been intended only as additional security we cannot agree that provision for this fee alone establishes a trade_or_business in addition the guaranties made with respect to ibc do not establish a trade_or_business for petitioner several if not all of the guaranties were made in connection with ibc’s ora subsidiary’s acquisition of another business or company petitioner made those guaranties as a means of accomplishing the acquisition and only after he was approached by the company and informed that the deal might not go through the receipt of a guaranty fee appears to be just an afterthought with respect to those guaranties for example petitioner testified with respect to the guaranty of the ibc loan q and why did you do the loan guarantee a because it was necessary to expedite the transaction and i felt that it was a good business proposition i thought the value was --- in the collateral was excellent and i charged a fee for doing it also with respect to ibc amusement rides inc ’s acquisition of the ice capades and the harlem globetrotters petitioner testified as to why he signed a guaranty well again it was a way of expediting the transaction it was done through a bank i respondent contends that the rescission of the wmg commitment fee shows it was intended as additional security rather than as an intended source of profit for petitioner - -- was familiar with it looked like a good business opportunity to me because i was well secured and i was able to make a fee the minutes of the board_of directors of ibc and the resolutions that relate to the authorization of guaranty fees to petitioner also show a lack of business initiative and indeed reluctance on the part of petitioner to make the guaranties if anything those minutes the resolutions and petitioner’s testimony indicate to us that petitioner made the guaranties to protect or enhance his investment_interest in ibc and not as a part of a lending or financing trade_or_business further it is not altogether clear that there was any agreement or understanding regarding guaranty fees in place before or contemporaneous with petitioner’s making of the various guaranties respondent suggests that the lack of assurance of receiving fees from ibc is inconsistent with petitioner’s claim of a trade_or_business of making guaranties respondent argues that the fees were not approved until the passing of the formal resolutions that petitioner guaranteed debts before his entitlement to the related guarantee fee became an approved fact and that his guaranties can only be construed as gratuitous acts which he intended to protect and or benefit his then existing interests in ibc petitioner testified that the board’s resolutions authorizing the fees were made after he had guaranteed the various loans however he also testified that the -- - written authorization simply memorialized what the board had previously agreed to as part of informal discussions petitioner testified that i certainly felt entitled to rely on that these are honorable men on that board_of directors i had no concerns the minutes and resolutions which relate to the various guaranty fees from ibc show that there was much more going on than the informal discussions that petitioner alludes although it is clear that petitioner expected some fee from ibc at the time of making the guaranties it is not clear that he was aware of the amount if any that he would receive only upon formal authorization by the board do we find any assurance of a guaranty fee being paid to petitioner certainly the lack of formalism in petitioner’s making the guaranties and obtaining assurance other than reliance on the honorable men of the board is a factor inconsistent with the existence of a trade_or_business petitioner also relies upon the guaranties made during the 1960s and 1970s with respect to loans involving medicor however the record does not show that petitioner received any fees with respect to those guaranties and guaranties alone without the related fees would be insufficient to support a finding of a trade_or_business petitioner claims to have received a l-percent fee on the endorsement of the note for the - - medicor acquisition of the olmstead county bank he relies solely on his own testimony which we find less than compelling qo do you recall what fee that was or the amount of that fee a i believe --- and i’m not sure this was a long time ago but i think it wa sec_1 percent of the amount of the loan petitioner also claims that he received a and 4-percent fee on what he purports to be south pacific’s loan of dollar_figure million to northwest on date to support his position petitioner cites his attorney’s opening statement and an annual report submitted to the securities_and_exchange_commission neither of those items supports petitioner’s position petitioner suggests for the first time on brief that with respect to wmg if as the commissioner suggests the taxpayer was trying to preserve his income as an officer of the corporation then he is entitled to take the deductions as ordinary losses it is well established that a taxpayer’s status as an employee is a business_interest see 405_us_93 halle v commissioner tcmemo_1983_760 however it is a fact that petitioner did not receive wages or other compensation_for services from wmg during the period to thus it is not plausible that petitioner made the loan to wmg with the dominant motivation of protecting any business_interest as an employee in wmg and there -- - is no evidence that petitioner was to receive or expected to receive any compensation as a result of the loan petitioner has not shown he was engaged in the trade_or_business of making loans and guaranties at any relevant time in the instant case petitioner is not entitled to business_bad_debt deductions for the amounts he lent to wmg an appropriate order will be issued
